Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed December 1, 2020.  This application claims the benefit of provisional application 62/952,701, filed December 23 2019.  Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Logan et al (2019/0003302).
Regarding claim 1, the claimed step of receiving a signal is shown in Figure 3, item 35; the step of converting the signal is shown as item 36; and the step of transmitting pressure pulse pattern is shown as item 37.  While the reference does not use the term rebroadcaster, it essentially performs the same function as disclosed by applicant. The initial signal is rebroadcast by placing it onto a mud based transmission medium that may be picked up by a sensory means located anywhere on the communication channel.  Thus, the claim is anticipated or alternatively it would have been obvious to use a rebroadcaster to perform the same function as disclosed by the transcoder.
Regarding claim 2, Logan discloses that the mud pulse generator that creates the pressure pulse patterns is located below the surface and above a tool.  A bottomhole assembly is a tool.  Thus, it would have been obvious to locate the pulse generator at any structure below the surface since the purpose of the signal is to control a tool.
Regarding claim 3, one of ordinary skill in the art would recognize that a signal may be a command or a binary code.  It would have been obvious to directly covert a binary code to create a simple system where the signal does not have to be translated into a MP code.
Regarding claim 4, one of ordinary skill in the art would be familiar with downhole telemetry systems.  Such systems typically includes a mwd tool that is remotely controlled by 
Regarding claim 5, a rotary steerable system is a part of a mwd tool.  It would have been obvious to send control signals to this tool to affect the direction of drilling the borehole.
Regarding claim 6, paragraph 8 teaches hardwiring as one telemetry technique.  It would have been obvious to use a wired connection instead of an em telemetry where the environment is noisy for greater reliability.
Regarding claim 7, one of ordinary skill in the art would recognize how to send pressure pulses that may be interpreted to represent the commands to the tools.  It would have been obvious to follow the protocol and command set as set forth in the pulse communication system so that the system would recognize the command to be performed.
Regarding claim 8, see Figure 3.  Since there are many tools to be controlled, it would have been obvious for the tools to receive the commands as represented by the pressure pulses.
Regarding claim 9, one of ordinary skill in the art would recognize that where a plurality of tools are present, the command of a specific tools would require addressing the command to the tool. This is typically performed by sending the address of the tool in the form of an identifier.  It would have been obvious to use conventional means for the known function.
Regarding claim 10, it would have been obvious to send instructions for a downhole tool as suggested by the reference.
Regarding claim 11, one of ordinary skill in the art would recognize that pressure pulses may be sensed anywhere in the drilling fluid.  It would have been obvious to verify the pulses as a means to confirm the accuracy of the signal.  Also, see suggestion in paragraph 13. 

Regarding claim 13, see paragraph 27.
Regarding claim 14, since the purpose of sending a command to a downhole tool is to control the tool, it would have been obvious to change a drilling parameter where the tool is performing a drilling function.
Regarding claim 15, the separation distance between the components is considered an obvious engineering choice based on the design of the system. 
Regarding claim 16, see Figure 3.
Regarding claim 17, one of ordinary skill in the art would be familiar with noise generated by operational pumps.  It would have been obvious to transmit a signal with the pumps turned off to avoid interference.
Regarding claim 18, since the method has been shown to be obvious, the use of conventional means to perform the method would also have been obvious.
Regarding claim 19, the absence of additional modes is considered an obvious design choice since additional modes may not be desired or required.
Regarding claim 20, see Figure 3.
Regarding claim 21, the selection of a particular pulse generator would have been based on desired engineering parameters.  It would have been obvious to select a suitable pulse generator for efficiency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, it is not clear how the checking and receiving is performed since the specification seem to lack essential details of the method or the apparatus.  Further, there appears to be steps missing from the recited steps.  This renders the claim indefinite.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robison (6,172,614) teaches at least one receiver.  This teaches a plurality of receivers which is indicative of a broadcast function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



September 10, 2021